PER CURIAM.
The defendant, Nolan Dauzat, Jr., appeals from two convictions of aggravated battery (La.R.S. 14:34) for which he was sentenced to be confined in the Louisiana State Penitentiary for one year and six months respectively, sentences to run consecutively.
The defendant perfected two bills of exception. Neither have merit:
(1) Despite the contention to the contrary, the trial judge exercised sound discretion in view of the manner in which he permitted both the district attorney and the assistant district attorney to object and to question the witnesses.
(2) We find no legal authority to support the defendant’s contention that testimony should have been excluded as to his conduct and the events which transpired in his presence at the hospital immediately after the battery in question. See La.R.S. 15:441, 442 (relevancy); and’15:-447, 448 (res gestae).
The convictions and sentences are affirmed.
SUMMERS, J., dissents for the reasons assigned in State v. Andry, 260 La. 79, 255 So.2d 81 rendered this day.